NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                       RONALD ALFORD, Appellant.

                             No. 1 CA-CR 20-0054
                               FILED 8-13-2020


           Appeal from the Superior Court in Maricopa County
                        No. CR2018-001921-002
           The Honorable Marvin L. Davis, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Michael O’Toole
Counsel for Appellee

Maricopa County Legal Defender’s Office, Phoenix
By Cynthia Dawn Beck
Counsel for Appellant
                              STATE v. ALFORD
                             Decision of the Court



                       MEMORANDUM DECISION

Judge David B. Gass delivered the decision of the Court, in which Presiding
Judge Jennifer M. Perkins and Judge Michael J. Brown joined.


G A S S, Judge:

¶1             Ronald Alford filed this appeal in accordance with Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Alford’s
counsel searched the record and identified no arguable, non-frivolous
question of law. Counsel, therefore, asks this court to review the record for
fundamental error. Alford was given an opportunity to file a supplemental
brief in propria persona. He has not done so. Finding no error in the record,
Alford’s conviction and sentence are affirmed.

                FACTUAL AND PROCEDURAL HISTORY

¶2             This court views the facts in the light most favorable to
sustaining the jury’s verdict and resolves all reasonable inferences against
Alford. See State v. Fontes, 195 Ariz. 229, 230, ¶ 2 (App. 1998). Because the
fact finder is charged with weighing evidence and assessing witness
credibility, this court will not invade those duties. See State v. Williams, 209
Ariz. 228, 231, ¶ 6 (App. 2004).

¶3            All American Billet (AAB) is an auto parts store in the
business of selling auto parts to customers and other retailers. On April 21,
2017, a man entered AAB and inquired about a custom serpentine belt with
air conditioning. He subsequently purchased a serpentine kit without air
conditioning. He paid for the belt with a credit card. According to a
purchase order filled out by AAB, the customer’s name was Tyshon Ross.

¶4            On April 25, 2017, Alford entered AAB and spoke with an
employee about converting the serpentine belt he purchased to
accommodate air conditioning. Later the same day, AAB learned the April
21 credit card transaction was declined. AAB tried to contact the credit
card’s bank, but the phone number given was for a local college.

¶5            On May 12, 2017, Alford returned to AAB and again inquired
about buying a serpentine belt. The AAB employees recognized him and
called the police. Alford attempted to buy a serpentine belt with a credit
card, but when asked for identification, he left. An AAB employee tried to


                                        2
                              STATE v. ALFORD
                             Decision of the Court

prevent Alford from leaving the parking lot, but Alford was able to leave
before the police arrived. The AAB employees gave the police a description
of the vehicle and the license plate number, which led them to Alford.

¶6            Alford denied he was at AAB on April 21, 2017, but three AAB
employees identified him in a photographic lineup. Officers searched
Alford’s home, where they found a credit card reader and credit cards with
different bank information printed on them but no credit card numbers. The
information on the cards’ magnetic strips was to various bank accounts.
Further investigation determined the declined credit card from the April 21
transaction belonged to J.B., who did not know Alford and did not give him
permission to use his bank card.

¶7            Alford was charged with one count of aggravated taking
identity of another. See A.R.S. § 13-2009. Alford pled not guilty on the single
count. Before trial, the State filed a notice of intent to use other acts evidence
under Arizona Rule of Evidence 404(b). Specifically, the State sought to
introduce the credit card readers and credit cards found at Alford’s house.
Over Alford’s objection, the superior court found the evidence admissible
and not unfairly prejudicial.

¶8            The trial lasted six days. Alford testified in his own defense.
The jury found Alford guilty of aggravated taking identity of another, a
class 3 felony. The State declined to do an aggravation phase. The superior
court suspended the imposition of sentence and placed Alford on three
years’ supervised probation. Alford was ordered to pay $1,795 in restitution
to AAB.

¶9             Alford timely appealed. This court has jurisdiction under
Article 6, Section 9, of the Arizona Constitution, and A.R.S. §§ 12-120.21.A.1,
13-4031, and 13-4033.A.1.

                                  ANALYSIS

¶10             This court has read and considered counsel’s brief and fully
reviewed the record for reversible error, finding none. See Leon, 104 Ariz. at
300; State v. Flores, 227 Ariz. 509, 512, ¶ 12 (App. 2011).

¶11          All the proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure. Alford was present for, and
represented by counsel at, all critical stages of the proceedings. See State v.
Bohn, 116 Ariz. 500, 503 (1977); State v. Conner, 163 Ariz. 97, 104 (1990). The
jury was properly comprised of eight jurors. See A.R.S. § 21-102.B. The
record shows no evidence of jury misconduct. The superior court properly


                                        3
                             STATE v. ALFORD
                            Decision of the Court

instructed the jury on the elements of the charged offense, the State’s
burden of proof, and Alford’s presumed innocence. Additionally, Alford
was given an opportunity to speak at sentencing, and the sentence imposed
was within the statutory guidelines. See Ariz. R. Crim. P. 26.9, 26.10(b)(1);
A.R.S. §§ 13-701.C, 13-702.

                               CONCLUSION

¶12           Alford’s conviction and sentence are affirmed.

¶13            Defense counsel’s obligations pertaining to Alford’s
representation in this appeal have ended. Defense counsel need do no more
than inform Alford of the outcome of this appeal and his future options,
unless, upon review, counsel finds an issue appropriate for submission to
our supreme court by petition for review. See State v. Shattuck, 140 Ariz. 582,
584-85 (1984).

¶14           Alford has thirty days from the date of this decision to
proceed, if he wishes, with an in propia persona petition for review. See Ariz.
R. Crim. P. 31.21. This court, on its own motion, also grants Alford thirty
days from the date of this decision to file an in propia persona motion for
reconsideration. See Ariz. R. Crim. P. 31.20.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         4